DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3 have been amended. 
Claim 6 is cancelled. 
Claim 24 is newly added. 
Claims 1-5,7-13 and 20-24 are pending and examined as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Controller in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The controller is described in the specification as a controller that has memory (paragraph 0061, lines 3-6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata et al (US 2011/0168694) in view of Isoda et al (US 20130334213) in view of Nanno et al (US 2010/0163546) in view of Steigerwald (US 4,241,250).

With regards to claim 1, Sadakata et al discloses an induction heating device (induction heating cooker, abstract, line 1) comprising
a D.C. power supply configured to supply power to the induction heating device and comprising a voltage rectifier, configured to rectify an input voltage into a direct current and output the D.C. voltage (filter circuit 3 converts an alternating-current (AC) power supplied from commercial power source 2 of 100V or 200V into a direct-current (DC) power therefore the source c and filter 3 constitute supplying dc power going to inverter circuits 4, paragraph 0049, lines 7-10) to a D.C. bus as seen below: 
    PNG
    media_image1.png
    712
    574
    media_image1.png
    Greyscale

a plurality of resonant loads (heating coils 7, Fig. 3) arranged in a matrix comprising a plurality of columns and a plurality of rows (Fig. 3);
a plurality of first switching devices in connection with each of the columns between the D.C. bus and at least one of the resonant loads (each inverter circuit 4 has switching element 18 connected to each of heating coil 7, Fig. 2); and
a plurality of second switching devices in connection with each of the rows between the resonant loads (inverter circuit 4 has switching element 18 connected to each of heating coil 7, Fig. 2). 
Sadakata et al does not disclose a ground connection.
Isoda et al teaches a ground connection (for each inverter 11a and 11b in between a first oscillation circuit 7a and second oscillation circuit 7b, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the DC power supply and DC bus of Sadakata et al with a ground connection as taught by Isoda et al in order to provide an inverter which has less input power supplied. 
Sadakata et al and Isoda et al does not teach wherein each of the resonant loads is conductively connected at a first end to a row and at a second end to a column. 
Nanno et al teaches wherein each of the resonant loads is connected at a first end to a row and at a second end to a column (heaters 6-1 to 6-9 are each connected to a column connecting terminals x1-x3 and a row connecting terminals y1-y3, Fig. 9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the loads of Sadakata et al and Isoda et al with the row and column terminals as taught by Nanno et al in order to provide versatile control of a plurality of heating loads in a cooktop.  
Sadakata et al, Isoda et al and Nanno et al does not teach a rectifying device connected in series with each of the resonant loads, wherein the rectifying device is arranged such that current is conducted directionally from the D.C. bus into the resonant load through the first switching device.
Steigerwald teaches wherein the rectifying device is arranged such that current is conducted directionally from the D.C. bus (reactive power converter 26, Fig. 5) into the resonant load (induction coil 120, Fig. 5) through the first switching device (transistor 122, Fig. 5).
It would have been obvious to one skilled on the art at the time the invention was made to modify the power circuit of Sadakata et al, Isoda et al and Nanno et al with the rectifying device as taught by Steigerwald in order to provide an efficient power circuit for an induction heating device. 
With regards to claim 2, Sadakata et al discloses wherein the resonant loads comprise a capacitor and an inductor connected in parallel (induction heating coil 7 and snubber capacitor 19, Fig. 6).
With regards to claim 3, Steigerwald teaches a rectifying device (diode 124, Fig. 5) connected in series on an anode side (bottom side of winding 121b, Fig. 5) to each of the resonant loads and on a cathode side to each of the rows and the second switching devices (transistor 122 is on the cathode side of winding 121b, Fig. 5).
With regards to claim 4, Steigerwald teaches wherein the rectifying device is configured to block reverse-current returning through the rows or columns into the resonant loads (diode 124 is coupled in series with coil winding 121b across source 12 to provide a return path to source 12 for reactive current induced in coil 121b during intervals when transistor 122 is nonconductive, col 5, lines 66-68).
With regards to claim 5, Steigerwald teaches wherein a rectifying device (diode 124, Fig. 5) connected in series between the first switching devices on an anode side and each of the resonant loads on a cathode side (bottom side of winding 121b and transistor 122 is on the cathode side of winding 121b, Fig. 5).
With regards to claim 7, Sadakata et al discloses wherein each of the plurality of rows and the plurality of columns are transposed forming a transposed arrangement (heating coils 7, Fig. 3).
With regards to claim 8, Sadakata et al discloses wherein the first switching devices are disposed between the D.C. bus and each of the columns (switch 18 is between inverter 4 and coil 7,Fig. 6). 
With regards to claim 9, Sadakata et al discloses wherein each column being connected to more than one of the resonant loads (each column of coils 7 are connected to each other coil 7, Fig. 3).
With regards to claim 10, Isoda et al discloses wherein each of the second switching devices (second switching elements 6b and 6d, Fig. 1) is disposed between the ground connection (ground connected between second switching elements 6b and 6d and second oscillation circuit 7b, Fig. 1) and each of the rows (each row is constituted by circuit 7a and 7b, Fig. 1).
With regards to claim 11, Sadakata et al discloses wherein each of the rows is connected to more than one of the resonant loads (each row of heating coils 7 is connected to one or more heating coils 7, Fig. 3).
With regards to claim 12, Sadakata et al discloses wherein the resonant loads comprise an inductor and a capacitor arranged in parallel (induction heating coil 7 and snubber capacitor 19, Fig. 6) and the first switching devices and the second switching devices form a plurality of non-underclamped quasi-resonant inverters (switching elements 17 and 18 are part of inverter circuit 4, Fig. 6), each comprising the resonant loads arranged in series with a rectification device (coil 7 in series with filter circuit 3, Fig. 2).
With regards to claim 13, Sadakata et al discloses a controller (conducting duty adjuster 20, Fig. 6) configured to selectively activate each non-underclamped quasi resonant inverter (inverter circuit 4, Fig. 6) by controlling a combination of the first switching devices and the second switching devices (conducting duty adjuster 20 adjusts a duty to turn on each of switching elements 17 and 18, paragraph 0060, lines 1-2).

Claims 20 -23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata et al (US 2011/0168694) in view of Isoda et al (US 20130334213) in view of Nanno et al (US 2010/0163546).

With regards to claim 20, Sadakata et al discloses an induction heating device (induction heating cooker, abstract, line 1) comprising
a D.C. power supply configured to supply power to the induction heating device and comprising rectifying device connected in series with each of the resonant loads (filter circuit 3 converts an alternating-current (AC) power supplied from commercial power source 2 of 100V or 200V into a direct-current (DC) power therefore the source c and filter 3 constitute supplying dc power going to inverter circuits 4, paragraph 0049, lines 7-10);
a plurality of resonant loads (heating coils 7, Fig. 3) arranged in a matrix comprising a plurality of columns and a plurality of rows (Fig. 3);
a plurality of first switching devices in connection with each of the columns between the D.C. bus and at least one of the resonant loads (each inverter circuit 4 has switching element 18, Fig. 6); and
a plurality of second switching devices in connection with each of the rows between the resonant loads (switching element 17 is connected to switching element 18, Fig. 6); 
Sadakata et al does not disclose a ground connection.
Isoda et al teaches a ground connection (for each inverter 11a and 11b in between a first oscillation circuit 7a and second oscillation circuit 7b, Fig. 1)
It would have been obvious to one skilled in the art at the time the invention was made to modify the DC power supply and DC bus of Sadakata et al with a ground connection as taught by Isoda et al in order to provide a inverter which has less input power supplied.
Sadakata et al and Isoda et al does not teach wherein each of the resonant loads is conductively connected at the first node to a column and the second node to a row. 
Nanno et al teaches wherein each of the resonant loads is conductively connected at the first node to a column and the second node to a row (heaters 6-1 to 6-9 are each connected to a column connecting terminals x1-x3 and a row connecting terminals y1-y3, Fig. 9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the loads of Sadakata et al and Isoda et al with the row and column terminals as taught by Nanno et al in order to provide versatile control of a plurality of heating loads in a cooktop.  
With regards to claim 21, Nanno et al teaches wherein each of the plurality of rows comprise a conductive row connection in communication with the first end of each of the resonant loads (each row has row terminals y1-y3 that communicate with an end of heaters 6-1 to 6-9, Fig. 9).
With regards to claim 22, Nanno et al teaches wherein each of the plurality of rows comprise a conductive row connection in communication with the first end of each of the resonant loads (each column has column terminals x1-x3 that communicate with an end of heaters 6-1 to 6-9, Fig. 9).
With regards to claim 23, Nanno et al wherein each of the resonant loads is conductively
connected at the first node to a conductive column connection of a column and the second node is conductive connected to a conductive row connection of a row (each column has column terminals x1-x3 that communicate with an end of heaters 6-1 to 6-9 and each row has row terminals y1-y3 that communicate with an end of heaters 6-1 to 6-9, Fig. 9).
	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sadakata et al ,Isoda et al and Nanno et al as applied to claims 20-23 above, and further in view of Pastore et al (US 2014/0166641).

With regards to claim 24, Sadakata et al ,Isoda et al and Nanno et al does not teach wherein the rectifying devices block reverse-current returning through the rows or the columns into the resonant loads.
Pastore et al teaches wherein the rectifying devices block reverse-current returning through the rows or the columns into the resonant loads (resonant tank 201, 202 are connected to reverse conducting IGBT switches, paragraph 0040, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the rectifying devices of Sadakata et al ,Isoda et al and Nanno et al with the block reversing type in order to provide protection for a circuit of a induction heating cooker. 

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not disclose or teach every element of claim 1 as amended.
Examiner’s response: Applicant specifically argues the prior art does not teach or disclose “a rectifying device is connected in series with each of the resonant loads” as claimed in claim 1. Steigerwald teaches wherein the rectifying device is arranged such that current is conducted directionally from the D.C. bus (reactive power converter 26, Fig. 5) into the resonant load (induction coil 120, Fig. 5) through the first switching device (transistor 122, Fig. 5). More specifically Steigerwald teaches that rectified AC source 12 is attached to each of induction surface units 13a-13d (Fig. 1). Each of induction surface units 13a-13d receive there power from the rectified AC source 12 (Fig. 1). 

Applicant’s argument: Applicant argues the prior art does not disclose or teach every element of claim 20.
Examiner’s response: Applicant specifically argues the prior art does not teach or disclose “a plurality of resonant loads arranged in a matrix comprising a plurality of columns and a plurality of rows” as claimed in claim 1. Sadakata et al discloses a plurality of heating coils 7 where coils 7(1)-7(8) form a row and coils 7(1),7(9),7(17),7(25) and 7(26) form a column that are connected to each other (Fig. 3). Applicant also argues the prior art does not disclose or teach “first switching devices connected between the DC bus and at least one of the resonant loads as well as second switching devices in a connection with each of the rows between the resonant loads and the ground connection” as claimed in claim 1. a plurality of first switching devices in connection with each of the columns between the D.C. bus and at least one of the resonant loads (each inverter circuit 4 has switching element 18 connected to each of heating coil 7, Fig. 2); and a plurality of second switching devices in connection with each of the rows between the resonant loads (inverter circuit 4 has switching element 18 connected to each of heating coil 7, Fig. 2). Sadakata et al does not disclose a ground connection. Isoda et al teaches a ground connection (for each inverter 11a and 11b in between a first oscillation circuit 7a and second oscillation circuit 7b, Fig. 1). Applicant has amended to claim to include “ wherein each resonant loads is conductively connected at the first node to a column and the second node to a row”.  Nanno et al teaches wherein each resonant loads is conductively connected at the first node to a column and the second node to a row (heaters 6-1 to 6-9 are each connected to a column connecting terminals x1-x3 and a row connecting terminals y1-y3, Fig. 9). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761